     Case 1:18-cv-00246-NONE-BAM Document 34 Filed 09/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT BARBOUR,                                    Case No. 1:18-cv-00246-NONE-BAM (PC)
12                        Plaintiff,                    ORDER DIRECTING DEFENDANT UNITED
                                                        STATES OF AMERICA TO FILE
13            v.                                        RESPONSIVE PLEADING
14    UNITED STATES OF AMERICA,                         TWENTY-ONE (21) DAY DEADLINE
15                        Defendant.
16

17           Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).

19           On September 2, 2020, the Court granted in part and denied in part Defendant United

20   States of America’s motion to dismiss. (ECF No. 33.) This action now proceeds only on

21   Plaintiff’s claim for failure to patrol. Accordingly, Defendant shall file an answer or other

22   responsive pleading to Plaintiff’s first amended complaint within twenty-one (21) days from the

23   date of service of this order.
     IT IS SO ORDERED.
24

25       Dated:     September 3, 2020                         /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
